[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                        No. 11-12605 ; 11-14750     MARCH 14, 2012
                                        Non-Argument Calendar         JOHN LEY
                                      ________________________         CLERK

                             D.C. Docket No. 4:08-cv-00569-RH-WCS



RYAN HARRIS,

llllllllllllllllllllllllllllllllllllllll                           Plaintiff - Appellant,

                                               versus

SHERIFF, JEFFERSON COUNTY FLORIDA,

llllllllllllllllllllllllllllllllllllllll                          Defendant - Appellee.

                                     ________________________

                          Appeals from the United States District Court
                              for the Northern District of Florida
                                 ________________________

                                           (March 14, 2012)

Before WILSON, PRYOR, and KRAVITCH, Circuit Judges.

PER CURIAM:
        A jury returned a verdict in favor of plaintiff Ryan Harris, but upon the

defendant’s motion, the district court found the great weight of the evidence was

contrary to the verdict. Accordingly, the district court ordered a new trial. We

reverse and remand because sufficient evidence supported the jury’s finding that

the Sheriff’s negligence caused Harris’s injuries.

                                           I.

        In December 2004, Harris was an inmate at the Jefferson County Jail

awaiting trial for criminal charges. On December 21, 2004, he attempted suicide

by overdosing on antidepressant drugs that he obtained from another inmate.

Officials at the jail did not promptly arrange medical treatment, and Harris’s

arrival at the hospital was delayed by one or two hours. He survived but did not

fully recover. Harris’s physical injuries include neurological damage, nerve

damage to his legs, and bilateral foot drop. One doctor testified that Harris cannot

walk.

        Harris sued the Sheriff who operated the jail. He alleged the Sheriff (1)

negligently failed to prevent him from attempting suicide, (2) negligently failed to

arrange prompt medical treatment after the suicide attempt, and (3) under 42

U.S.C. § 1983, violated his constitutional rights. A jury returned a verdict for

Harris on each claim. It found damages of one dollar on the failure-to-prevent-

                                           2
suicide claim and attributed ten percent of the fault to the Sheriff. The jury found

damages of $750,000 on the claims concerning delayed medical treatment, and it

attributed to the Sheriff ninety percent of the fault.

      After the trial the Sheriff moved for judgment as a matter of law and, in the

alternative, for a new trial. The district court denied the motion for judgment as a

matter of law but granted the request for a new trial. The court noted what it

considered to be an inconsistency in the jury verdict: the damages for the

attempted suicide were nominal, but the damages caused by the negligent delay

were substantial. The district court reasoned that the verdict could not stand

because Harris “presented no evidence that [his] substantial damages could have

been avoided, even if jail officials had acted as promptly as possible . . . .”

      Harris’s primary evidence on causation was the testimony of one of his

treating physicians, Dr. Hultstrand. The doctor testified that if Harris had arrived

at the hospital an hour or two earlier, steps could have been taken that would have

prevented injury. Antiseizure medication could have been administered to prevent

prolonged seizures. Additionally, Harris’s condition would have benefitted from

earlier intubation and administration of a bicarbonate.

      The district court discounted the testimony because when Harris arrived at

the hospital the physicians did not know he had overdosed on drugs, and the court

                                           3
reasoned that an earlier arrival would not necessarily have meant earlier

implementation of procedures that would have helped Harris. After reviewing the

record, the district court concluded that medical staff did not promptly initiate the

procedures, and therefore, an earlier arrival at the hospital would have been futile.

      Harris also provided evidence that his injuries might have been avoided if

the jail had notified the hospital that he had access to medications including

Desyrel, a tricyclic antidepressant. It was not until January 5, 2005—fourteen

days after Harris was admitted to the hospital—that jail officials informed Dr.

Hultstrand that Harris may have swallowed tricyclic antidepressants. Dr.

Hultstrand testified that if this information had been delivered the day Harris

arrived at the hospital, measures could have been taken to improve Harris’s

condition.

                                          II.

      “[W]hen the district court discards the verdict on the ground it is against the

great weight of the evidence,” our review is “extremely stringent.” Auto-Owners

Ins. Co. v. Se. Floating Docks, Inc., 571 F.3d 1143, 1145 (11th Cir. 2009) (per

curiam). The heightened standard of review ensures that the district court does not

substitute its own credibility choices and inferences for the reasonable choices and

inferences made by the jury. Rosenfield v. Wellington Leisure Prods., Inc., 827

                                          4
F.2d 1493, 1498 (11th Cir. 1987) (per curiam). The question is whether, in light

of the evidence presented, reasonable jurors could reach the same conclusion as

the jury did here. Griffin v. Swim-Tech Corp., 722 F.2d 677, 679 n.1 (11th Cir.

1984). Because of the great deference we give to jury verdicts, we answer this

question in the affirmative.

      The district court does not identify what evidence in the record supports its

independent conclusion that an earlier arrival would have been futile. The

defendant did not present its own expert to rebut Dr. Hultstrand’s conclusion that

preventive procedures would have been taken had Harris arrived at the hospital

earlier. And during the cross examination of Dr. Hultstrand, the defendant did not

elicit any testimony on the issues of whether the preventive procedures would

have actually been implemented.

      Even assuming that the great weight of the evidence supports the district

court’s conclusion that the hospital would not have taken the preventive measures

until it discovered that Harris overdosed on drugs, evidence supports the theory

that jail officials did not promptly notify the hospital that Harris had access to

tricyclic antidepressants. Although we might not reach the conclusion, a

reasonable jury could conclude that the cause of Harris’s injuries was a delay in

alerting the hospital that Harris had access to tricyclic antidepressants.

                                           5
       We REVERSE and REMAND so the district court can reinstate the jury

verdict returned in the first trial.




                                       6